        Case 2:20-cv-01337-SGC Document 1 Filed 09/09/20 Page 1 of 16                  FILED
                                                                              2020 Sep-09 AM 10:06
                                                                              U.S. DISTRICT COURT
                                                                                  N.D. OF ALABAMA


                       UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF ALABAMA
                            SOUTHERN DIVISION


ARTHUR GRACIANETTE,

      Plaintiff,

                                            CASE NO:

vs.

AFFINITY HOSPITAL, LLC.,

      Defendant.

__________________________________/


                                 COMPLAINT

      Plaintiff, ARTHUR GRACIANETTE, by and through the undersigned

counsel, hereby files this Complaint and sues AFFINITY HOSPITAL, LLC hereby

alleges as follows:

                        PRELIMINARY STATEMENT

      1.     Plaintiff is a deaf individual who communicates primarily in American

Sign Language (“ASL”), which is his expressed, preferred, and most effective means

of communication. On Thursday, June 25, 2020, Plaintiff was treated in Defendant’s

emergency room at Grandview Hospital, located at 3690 Grandview Parkway,

Birmingham, AL 35243. On that date, Plaintiff was admitted to said hospital

through Saturday, June 27, 2020, when Plaintiff was discharged. During Plaintiff’s

                                        1
        Case 2:20-cv-01337-SGC Document 1 Filed 09/09/20 Page 2 of 16




visit at Defendant’s hospital, Defendant discriminated against him by failing and/or

refusing to provide auxiliary aids and services to accommodate his disability, despite

Plaintiff’s repeated requests for effective communication.

      2.     Lip-reading, the ability to understand the speech of another by watching

the speaker’s lips, does not provide effective communication for most deaf and hard

of hearing individuals. In fact, the upper limits of estimates for lip-reading accuracy,

in an ideal one-on-one situation, have been as low as 10% to 30% of correct words.

This is because only a small amount of the spoken sounds of aural language are

visible, and many of those appear identical on the lips. Even if a primary ASL user

were able to determine the sounds appearing on a speaker’s lips, he or she would

still not necessarily understand the English language or the speaker’s vocabulary,

because many deaf individuals, including Plaintiff, have difficulty acquiring and

communicating in English. Despite this, Defendant often forced Plaintiff to

communicate in a medical setting using this unreliable and ineffective method,

instead of properly accommodating his disability through qualified ASL interpreters.

      3.     Video Remote Interpreting (“VRI”) services are likewise not as

effective as a live ASL interpreter, due to the small screen, and often suffer from

technical difficulties that result in less than effective communication.

      4.      Plaintiff brings this lawsuit to compel Defendant to cease unlawful

discriminatory practices and implement policies and procedures that will ensure


                                           2
        Case 2:20-cv-01337-SGC Document 1 Filed 09/09/20 Page 3 of 16




effective communication, full and equal enjoyment, and a meaningful opportunity

to participate in and benefit from Defendant’s health care services. Plaintiff seeks

injunctive relief, declaratory relief, compensatory damages, nominal damages, and

attorneys’ fees and costs to redress Defendant’s unlawful discrimination on the basis

of disability in violation of Title III of the Americans with Disabilities Act (“ADA”),

42 U.S.C. § 12181 et seq.; Section 504 of the Rehabilitation Act of 1973 (“RA”), 29

U.S.C. § 794; and Section 1557 of the Patient Protection and Affordable Care Act

(“Section 1557”).

                                  THE PARTIES

      5.     Plaintiff ARTHUR GRACIANETTE (hereinafter referred to as

“Gracianette or Plaintiff”) brings this action and is an individual residing in

Trussville, Alabama. Plaintiff is a profoundly deaf individual who primarily

communicates in American Sign Language, and he is substantially limited in the

major life activities of hearing and speaking within the meaning of federal

antidiscrimination laws.

      6.     Defendant AFFINITY HOSPITAL, LLC, at all times hereinafter

mentioned, is a limited liability company that has been licensed and doing business

in Alabama. AFFINITY HOSPITAL, LLC (hereinafter referred to as “AFFINITY

or Defendant”) owns, leases, and/or operates Grandview Medical Center, a hospital

located at 3690 Grandview Parkway, Birmingham, AL 35243 (hereinafter referred


                                          3
        Case 2:20-cv-01337-SGC Document 1 Filed 09/09/20 Page 4 of 16




to as “Grandview”).

      7.     Grandview is a place of public accommodation under federal

antidiscrimination laws and, upon information and belief, is a recipient of federal

financial assistance, including Medicare and/or Medicaid reimbursements, thus

making Defendant subject to the requirements of Title III of the ADA, Section 504

of the Rehabilitation Act, and Section 1557 of the Patient Protection and Affordable

Care Act.


                            JURISDICTION & VENUE

      8.     This Court has subject-matter jurisdiction over this action pursuant to

28 U.S.C. §§ 1331 and 1343 for Plaintiffs’ claims arising under federal law.

      9.     Venue is proper in this district pursuant to 28 U.S.C. § 1391(b)(2)

because the Defendant resides within the jurisdiction of this district, and a substantial

part of the events that give rise to the claims occurred in this district.

                             STATEMENT OF FACTS

      10.    ARTHUR GRACIANETTE is a profoundly deaf individual who

communicates primarily through American Sign Language (ASL).

      11.    On or about June 25, 2020, Plaintiff was treated in the emergency room

of Grandview and was admitted to Grandview, where he remained until discharged

on June 27, 2020.

      12.    Upon arrival at Grandview’s emergency room, Plaintiff requested a live

                                            4
        Case 2:20-cv-01337-SGC Document 1 Filed 09/09/20 Page 5 of 16




ASL interpreter.

      13.    Plaintiff repeated requests for a live sign language interpreter no less

than on seven (7) separate occasions during the course of his three-day hospital stay

at Grandview; however, a live ASL interpreter was never provided.

      14.    Throughout this admission no qualified sign language interpreters were

ever provided to Plaintiff.

      15.    Rather, Plaintiff was forced to rely on the interpreting skills of his 14-

year-old son, who lacked the medical vocabulary necessary to effectively translate

for Plaintiff and who was likewise traumatized by the ordeal.

      16.    On several occasions, Defendant’s staff attempted to utilize VRI to

communicate with Plaintiff, but due to technical difficulties with the VRI equipment,

Defendant was unable to communicate with Plaintiff except for one occasion during

his hospital stay when VRI was operable. For the vast majority of Plaintiff’s

hospitalization at Grandview, the VRI equipment was left in the hallway.

      17.    Plaintiff found that an accurate history was not reflected on his

discharge paperwork such that Plaintiff believes he was unable to effectively

communicate his symptoms to Defendant’s staff without a live ASL interpreter.

      18.    Plaintiff did not understand his course of treatment, medication regimen

or his discharge instructions due to the lack of effective communications.




                                          5
        Case 2:20-cv-01337-SGC Document 1 Filed 09/09/20 Page 6 of 16




            CLAIM 1: VIOLATIONS OF TITLE III OF THE AMERICANS
                        WITH DISABILITIES ACT

      19.     Plaintiff repeats and realleges all preceding paragraphs in support of

this claim.

      20.     At all times relevant to this action, Title III of the ADA, 42 U.S.C. §

12181, et seq. has been in full force and effect and has applied to Defendant’s

conduct.

      21.     At all times relevant to this action, the United States Department of

Justice regulations implementing Title III of the ADA, 28 C.F.R. Part 36, have been

in full force and effect and have applied to the Defendant’s conduct.

      22.     At all times relevant to this action, Plaintiff has been substantially

limited in the major life activities of hearing and speaking, and is an individual with

a disability within the meaning of the ADA, 42 U.S.C. § 12102(2).

      23.     Defendant owns, leases, and/or operates a place of public

accommodation within the meaning of 42 U.S.C. § 12181(7)(F).

      24.     Title III of the ADA provides that “No individual shall be discriminated

against on the basis of disability in the full and equal enjoyment of the goods,

services, facilities, privileges, advantages, or accommodations of any place of public

accommodation by any person who owns, leases (or leases to), or operates a place

of public accommodation.” 42 U.S.C. § 12182(a).

      25.     Title III of the ADA further provides that “[i]t shall be discriminatory
                                           6
        Case 2:20-cv-01337-SGC Document 1 Filed 09/09/20 Page 7 of 16




to exclude or otherwise deny equal goods, services, facilities, privileges, advantages,

accommodations, or other opportunities to an individual or entity because of the

known disability of an individual with whom the individual or entity is known to

have a relationship or association.” 42 U.S.C. § 12182(b)(1)(E).

      26.     Federal regulations implementing Title III of the ADA provide that a

public “shall furnish appropriate auxiliary aids and services where necessary to

ensure effective communication with individuals with disabilities.” 28 C.F.R. §

36.303(c).

      27.     Federal regulations implementing Title III of the ADA further provide

that a public entity “shall take those steps that may be necessary to ensure that no

individual with a disability is excluded, denied services, segregated or otherwise

treated differently than other individuals because of the absence of auxiliary aids and

services” 28 C.F.R. § 36.303(a).

      28.     Defendant discriminated against Plaintiff, on the basis of disability, in

violation of Title III of the ADA and its implementing regulations.

      29.     As set forth above, absent injunctive relief there is a clear risk that

Defendant’s actions will recur with Plaintiff and/or additional deaf patients or

companions.

      30.     Plaintiff is therefore entitled to injunctive relief, as well as an award of

attorneys’ fees, costs, and disbursements pursuant to the ADA, 42 U.S.C. §


                                            7
        Case 2:20-cv-01337-SGC Document 1 Filed 09/09/20 Page 8 of 16




12188(a)(1) and 42 U.S.C. § 12205.

 CLAIM 2: VIOLATIONS OF SECTION 504 OF THE REHABILITATION
                           ACT

      31.    Plaintiff repeats and realleges paragraphs 1 through 18, above, in

support of this claim.

      32.    At all times relevant to this action, Section 504 of the Rehabilitation,

29 U.S.C. § 794, has been in full force and effect and has applied to Defendant’s

conduct.

      33.    At all times relevant to this action, the United States Department of

Health and Human Services (“HHS”) regulations implementing Section 504 of the

Rehabilitation Act, 45 C.F.R. Part 84, have been in full force and effect and have

applied to Defendant’s conduct.

      34.    At all times relevant to this action, Plaintiff had substantial limitations

to the major life activities of hearing and speaking, and was an individual with a

disability within the meaning of the Rehabilitation Act, 29 U.S.C. § 705(9).

      35.    At all times relevant to this action, Defendant has been a program,

service or activity receiving federal financial assistance pursuant to 29 U.S.C. §

794(b), in that Defendant receives Medicare and Medicaid payments.

      36.    Section 504 of the Rehabilitation Act provides that “[n]o otherwise

qualified individual with a disability . . . shall, solely by reason of her or his

disability, be excluded from the participation in, be denied the benefits of, or be
                                           8
          Case 2:20-cv-01337-SGC Document 1 Filed 09/09/20 Page 9 of 16




subjected to discrimination under any program or activity receiving Federal financial

assistance.” 29 U.S.C. § 794.

         37.   Defendant discriminated against Plaintiff, solely on the basis of

disability, by denying him meaningful access to the services, programs, and benefits

the Defendant offers to other individuals, and by refusing to provide auxiliary aids

and services necessary to ensure effective communication, in violation of 29 U.S.C.

§ 794.

         38.   As set out above, absent injunctive relief there is a clear risk that

Defendant’s actions will recur again with Plaintiff and other Deaf patients and family

members.

         39.   Plaintiff is therefore entitled to seek and recover compensatory

damages for the injuries and loss he sustained as a result of Defendant’s

discriminatory conduct and deliberate indifference as hereinbefore alleged, pursuant

to 29 U.S.C. § 794(a).

         40.   Plaintiffs are further entitled to an award of attorneys’ fees, costs, and

disbursements pursuant to the Rehabilitation Act, 29 U.S.C. § 794(a) and/or

common law.

      CLAIM 3: VIOLATIONS OF SECTION 1557 OF THE PATIENT
           PROTECTION AND AFFORDABLE CARE ACT

         41.   Plaintiff repeats and realleges paragraphs 1 through 18 of this

Complaint with the same force and effect as if more fully set forth at length herein.
                                            9
          Case 2:20-cv-01337-SGC Document 1 Filed 09/09/20 Page 10 of 16




        42.   At all times relevant to this action, Section 1557 of the Patient

Protection and Affordable Care Act (“Section 1557”), 42 USC § 18116 was in full

force and effect and applied to the Defendant’s conduct.

        43.   At all times relevant to this action, Section 1557, 42 USC § 18116,

incorporated the definition of disability in the Rehabilitation Act, 29 U.S.C. §

705(9).

        44.   At all times relevant to this action, Plaintiff had substantial limitations

to the major life activity of hearing and speaking, and was an individual with a

disability within the meaning of the Rehabilitation Act, 29 U.S.C. § 705(9) and of

Section 1557, 42 USC § 18116.

        45.   At all times relevant to this action, Plaintiff’s primary language for

communication was American Sign Language and not English; and Plaintiff had

limited ability to read, write, speak, or understand English, and was an individual

with limited English proficiency within the meaning of Section 1557, 45 C.F.R. §

92.4.

        46.   At all times relevant to this action, Defendant received federal financial

assistance, including Medicare and Medicaid reimbursements, and were principally

engaged in the business of providing health care. Therefore, Defendant is a health

program or activity receiving federal financial assistance pursuant to 42 U.S.C. §

18116(a).


                                           10
       Case 2:20-cv-01337-SGC Document 1 Filed 09/09/20 Page 11 of 16




      47.    Pursuant to Section 1557, “an individual shall not, on the ground

prohibited under . . . section 504 of the Rehabilitation Act of 1973 (29 U.S.C. 794),

be excluded from participation in, be denied the benefits of, or be subjected to

discrimination under, any health program or activity, any part of which is receiving

Federal financial assistance . . .” 42 USC § 18116.

      48.    Defendant has discriminated against Plaintiff solely on the basis of his

disability and his limited English proficiency by denying him meaningful access to

the services, programs, and benefits Defendant offers to other individuals by

refusing to provide auxiliary aids and services necessary to ensure effective

communication in violation of Section 1157, 42 U.S.C. § 18116.

      49.    Defendant discriminated against Plaintiff by failing to ensure effective

communication through the providing of qualified sign language interpreters on-site

and/or through VRI machines that worked.

      50.    On information and belief, the refusal to offer on-site ASL interpreter

services is as a result of a policy or practice of Defendant to prohibit or impede the

use of on-site qualified sign language interpreters without regard to whether VRI

services will provide effective communication.

      51.    As set out above, absent injunctive relief there is a clear risk that

Defendant’s actions will recur again with Plaintiff or other Deaf patients and family

members.


                                          11
        Case 2:20-cv-01337-SGC Document 1 Filed 09/09/20 Page 12 of 16




       52.        Plaintiff is therefore entitled to seek and recover compensatory

damages for the injuries and loss he sustained as a result of Defendant’s

discriminatory conduct and deliberate indifference as hereinbefore alleged, pursuant

to 42 U.S.C. § 18116(a).

       53.        Plaintiff is further entitled to an award of attorney’s fees, costs, and

disbursements pursuant to 42 U.S.C. § 18116(a), the Rehabilitation Act, 29 U.S.C.

§ 794(a) and/or common law.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully prays that this Court grant the

following relief against Defendant:

       A. Enter a declaratory judgment, pursuant to Rule 57 of the Federal Rules of

Civil Procedure, stating that Defendant’s policies, procedures, and practices have

subjected Plaintiffs to unlawful discrimination in violation of Title III of the

Americans with Disabilities Act, Section 1557 of the Patient Protection and

Affordable Care Act, and Section 504 of the Rehabilitation Act;

       B. Enjoin Defendant from implementing or enforcing any policy, procedure,

or practice that denies deaf or hard of hearing individuals’ meaningful access to and

full and equal enjoyment of Defendant’s facilities, services or programs;

       C. Order Defendant:

             i.     to develop, implement, promulgate, and comply with a policy


                                              12
Case 2:20-cv-01337-SGC Document 1 Filed 09/09/20 Page 13 of 16




        prohibiting future discrimination against Plaintiff or other deaf or

        hard of hearing individuals by failing to provide effective

        communication;

  ii.   to develop, implement, promulgate, and comply with a policy

        requiring that when a deaf or hard of hearing individual requests an

        onsite interpreter for effective communication, one will be provided

        as soon as practicable in all services offered by;

 iii.   To develop, implement, promulgate, and comply with a policy to

        ensure that Defendant will notify individuals who are deaf or hard of

        hearing of their right to effective communication. This notification

        will include posting explicit and clearly worded notices that

        Defendant will provide sign language interpreters, videophones, and

        other communication services to ensure effective communication

        with deaf or hard of hearing persons;

 iv.    to develop, implement, promulgate, and comply with a policy to

        ensure, in the event the Defendant utilizes a Video Remote

        Interpreting System (“VRI”), that such system has a high-speed

        Internet connection; a video screen with appropriate size, position,

        capture angle, focus, and proximity to the deaf individual; and

        appropriate audio quality. When possible, the equipment should be


                                  13
 Case 2:20-cv-01337-SGC Document 1 Filed 09/09/20 Page 14 of 16




         portable and made available to the patient where the patient is

         located, preferably in a private room to minimize distractions and

         maintain confidentiality;

   v.    to develop, implement, promulgate, and comply with a policy to

         ensure that deaf or hard of hearing patients are able to communicate

         through the most appropriate method under the circumstances,

         recognizing that the VRI is not appropriate in all medical situations;

  vi.    to create and maintain a list of American Sign Language interpreters

         and ensure availability of such interpreters at any time of day or

         night;

  vii.   to train all employees, staff, and other agents on a regular basis about

         the rights of individuals who are deaf or hard of hearing under the

         ADA, Rehabilitation Act, and the ACA;

 viii.   to train all employees, staff, and other agents on a regular basis about

         Defendant’s policies regarding how to properly use VRI services

         (including how to set up the VRI system and how to obtain technical

         assistance in case of system malfunction or failure) and how to obtain

         interpreters when reasonably requested by deaf or hard of hearing

         patients;

D. Award to Plaintiff:


                                     14
       Case 2:20-cv-01337-SGC Document 1 Filed 09/09/20 Page 15 of 16




               i.   Compensatory damages pursuant to Section 1557 of the Patient

                    Protection and Affordable Care Act, and Section 504 of the

                    Rehabilitation Act;

              ii.   Reasonable costs and attorneys’ fees pursuant to the ADA,

                    Section 1557 of the Patient Protection and Affordable Care Act,

                    and Section 504 of the Rehabilitation Act;

             iii.   Interest on all amounts at the highest rates and from the earliest

                    dates allowed by law;

             iv.    Any and all other relief that this Court finds necessary and

                    appropriate.



                           DEMAND FOR JURY TRIAL

      Plaintiff demands trial by jury for all of the issues a jury properly may decide,

and for all of the requested relief that a jury may award.


Dated this the 9th day of September, 2020.


                                                 Respectfully Submitted,

                                                 /s/ Edward I. Zwilling
                                                 Edward I. Zwilling
                                                 Alabama Bar No.: ASB-1564-L54E




                                            15
      Case 2:20-cv-01337-SGC Document 1 Filed 09/09/20 Page 16 of 16




OF COUNSEL:
Law Office of Edward I. Zwilling, LLC
4000 Eagle Point Corporate Drive
Birmingham, Alabama 35242
Telephone: (205) 822-2701
Email:      edwardzwilling@zwillinglaw.com




                                    16
